Citation Nr: 0705295	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-17 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral incipient cataracts.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for dysentery.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for pulmonary tuberculosis (PTB).


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran had periods of active duty service from December 
1941 to December 1945.  He served honorably during World War 
II and was a prisoner of war in 1942 for approximately four 
months.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the benefits sought on 
appeal.

The Board notes that the veteran requested special monthly 
compensation for the regular aid and attendance of another 
person in December 2004.  Notification under the Veterans 
Claims Assistance Act of 2000 (VCAA) was sent to him in 
January 2005 with respect to that claim, but there is no 
indication that the claim was ever adjudicated.  The veteran 
again requested special monthly compensation in May 2006.  
Because this issue has not been adjudicated and prepared for 
appellate consideration, the Board refers it to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral cataracts, dysentery and PTB in a January 1991 
rating decision.  The veteran was notified of the decision 
and of his appellate rights, but did not appeal the denial.

2.  Evidence obtained since the time of the January 1991 
rating decision denying service connection for bilateral 
cataracts, dysentery and PTB does not relate to an 
unestablished fact necessary to substantiate the claims nor 
does it raise a reasonable possibility of substantiating the 
claims.




CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for bilateral cataracts, dysentery and PTB 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  The January 1991 rating decision denying the veteran's 
claim of entitlement to service connection for bilateral 
cataracts, dysentery and PTB is final and the claims are not 
reopened.  38 U.S.C.A. §§ 1110, 1112, 1113, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection 
based on the need to provide new and material evidence to 
reopen the claims, including what part of that evidence he 
was to provide, what part VA would attempt to obtain for him, 
and what evidence is deemed to be new and material.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in September 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Subsequent notice of 
downstream issues is nonprejudicial to the veteran because he 
was provided ample opportunity to advise VA of evidence to 
substantiate the underlying claims of entitlement to service 
connection and he cannot be prejudiced by receiving untimely 
notice with respect to the downstream issues that are not 
reached with a denial of the underlying claim.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  In fact, he advised VA on a 
number of occasions, most recently in August 2006, that he 
did not have any additional evidence to submit or identify to 
substantial his claims.

The Board notes that the veteran's son, who is identified as 
a physician, advised VA in March 2004 that he would be 
representing the veteran before VA.  He did not, however, 
provide authorization to be acknowledged as an official 
representative.  Therefore, he is not identified in this 
decision as this veteran's representative.  Nonetheless, the 
Board appreciates that he put forth a statement in support of 
the veteran's claims.  

The veteran's son insinuated in his March 2004 statement that 
VA did not assist the veteran properly prior to his becoming 
a United States citizen.  VA does not treat claimants 
differently based on their citizenship and the Board can find 
no evidence of this veteran not being assisted by VA as 
required under the VCAA.  The veteran has been given 
opportunities over the years since he first initiated his 
claims to identify evidence that would medically link current 
disabilities to his period of service and several 
disabilities have been service-connected; the veteran has 
also been awarded a total rating based on individual 
unemployability.  His honorable service and painful 
experiences as a prisoner of war have been acknowledged by VA 
and the Board here reiterates VA's appreciation for his 
service.  

Following a careful review of the record, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran with respect to his claims on appeal 
and that no further action is necessary to meet the 
requirements of the VCAA.  The claims will now be addressed 
with specificity.

The Board points out that the veteran submitted a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in August 2005 
reflecting that he was only appealing the denial of service 
connection for cataracts.  This document, however, did not 
specifically withdraw his earlier perfected appeal of all 
three issues identified on the title page of this decision.  
Therefore, the Board will discuss all three issues initially 
appealed and perfected for appellate consideration with the 
submission of a VA Form 9 in May 2005.

The veteran contends that he began having soreness in his 
eyes during service and believes that his currently diagnosed 
cataracts are a result of the in-service problems.  He 
asserts that he experienced dysentery while a prisoner of war 
and should be awarded service connection for that disability.  
And, the veteran avers that he was exposed to PTB while a 
prisoner of war and believes his current respiratory problems 
are results thereof.

In January 1991, the RO denied service connection for 
bilateral cataracts, dysentery and PTB, finding that there 
was no evidence of cataracts or PTB during service and no 
evidence of a current diagnosis of dysentery.  The veteran 
was advised of the rating decision and of his appellate 
rights, but he did not appeal the denial of the benefits 
sought.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran submitted an application for VA compensation 
benefits in February 2004, requesting that his claims be 
reopened.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which relates to an unestablished fact 
necessary to substantiate the claims.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the U.S. Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in January 1991.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the January 1991 rating decision, the evidence 
included service medical records showing that the veteran had 
experienced dysentery while a prisoner of war and had been 
determined to have a pterygium with maintained visual acuity 
of 20/20 bilaterally.  There was no evidence of PTB during 
service.  

The veteran submitted his application for VA compensation 
benefits in January 1948 and advised that he had constant 
chest and back pain as well as coughing since August 1942, 
and recurrent sore eyes since December 1942.  In September 
1954, he was found unfit for Reserve duty due to a pterygium 
of the right eye.

In March 1957, a physician submitted an affidavit reflecting 
his recollection of treating the veteran for chest pain, 
coughing and headaches in April 1943.  The affidavit does not 
include any suggestion that PTB, dysentery or cataracts were 
diagnosed either during service or at the time of the 
affidavit.

The veteran submitted two affidavits from fellow servicemen 
dated in August 1957 reflecting their recollections of the 
veteran complaining of weakening eye sight, chest pain, a 
cough and headaches in November 1943.  Neither suggested that 
PTB, dysentery or cataracts were diagnosed either during 
service or at the time of the affidavit.  One of the 
gentlemen, however, did refer to the veteran's eye problems 
as an "eye defect."

The veteran underwent VA examination in September 1990 and 
complained of having shortness of breath that began 
approximately five years prior to the examination and 
abdominal pain that began shortly thereafter.  He related 
having a history of malaria while a prisoner of war, but made 
no reference to dysentery.  The examiner's diagnostic 
impression included the notation to rule out PTB.

Based on the evidence as outlined, the RO denied the benefits 
sought on the merits.  In February 2004, the veteran 
submitted an application for VA compensation benefits and 
reported that he had had blurred vision since 1990, a 
respiratory disease, and that he had dysentery in 1942.  In 
March 2004, the veteran's son submitted a statement in 
support of the veteran's claims reflecting that he had been 
the veteran's treating physician for twenty-eight years.  He 
did not advise VA that the veteran had current diagnoses of 
PTB or dysentery; instead, he stated that the veteran had 
been exposed to both illnesses, as well as many others, while 
a prisoner of war.

The veteran underwent VA prisoner of war protocol examination 
in August 2004.  There was no evidence of dysentery or PTB 
found.  VA treatment records dated in 2004 and 2005 show that 
the veteran was treated for cataracts, chronic obstructive 
pulmonary disease, hypertension, and diabetes.  The veteran 
is noted to have a forty year history of smoking 
approximately ten cigarettes per day and no post-service 
medical history of being treated for PTB or dysentery.

Treatment records from a private ophthalmologist show 
treatment for cataracts in 2004 and 2005.  A letter from the 
specialist dated in January 2005 reveals that the veteran 
reported a history of decreased vision in both eyes for more 
than ten years.  Vision in the right eye was limited to 
perception of hand movements and uncorrected vision in the 
left eye was limited to the ability to count fingers at a 
distance of two feet.  Cataract surgery was recommended.  
There is no suggestion in the treatment records that the 
cataracts were present as a result of active duty service 
over sixty years earlier.

Following a complete and careful review of the record, the 
Board finds that the evidence obtained since 1991 is new but 
it is not material.  With respect to the claim of entitlement 
to service connection for cataracts, the new evidence does 
not relate to the unestablished facts of a disability during 
service that can be medically related to the current 
diagnosis of cataracts.  Service medical records, as well as 
the veteran's assertions in 1948, show that the veteran had 
pterygium and sore eyes, not that he had cataracts in the 
1940's.  The evidence clearly shows that following service 
the veteran not only graduated from dental school, but worked 
as a dentist for many years without any evidence of 
limitation due to loss of vision or cataracts.  It was not 
until the veteran was many years older that he presented with 
complaints of blurred vision and was determined to have 
cataracts.  Therefore, the evidence of current disability 
simply is not sufficient to reopen the previously denied 
claim because it does not show that cataracts existed in the 
1940's nor that the veteran's complaints during service 
developed into the currently diagnosed cataracts.  As a 
result, the claim of entitlement to service connection for 
cataracts must remain denied.

As for the veteran's claim of entitlement to service 
connection for dysentery, there is no question that he 
experienced dysentery during his period of active service.  
The new evidence associated with the claims folder reveals, 
however, that he has not been treated for dysentery since 
service and is not currently diagnosed as having dysentery.  
His son's assertion that he was exposed to dysentery is 
insufficient to show current disability.  It is important to 
point out that absent current disability, the basic 
compensation statutes cannot be satisfied  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Consequently, the Board finds that the new evidence is not 
material because it does not relate to the unestablished fact 
of a current disability.  As such, the claim cannot be 
reopened and remains denied.

Turning to the veteran's claim of entitlement to service 
connection for PTB, the Board finds that there is no evidence 
of PTB during service and no evidence of the disability now.  
Again, one's exposure to a disease during service is not 
sufficient to show that there is a current disability.  The 
evidence clearly shows that the veteran is treated for 
chronic obstruction pulmonary disease and not PTB.  
Accordingly, the Board finds that the new evidence is not 
material because it does not relate to the unestablished fact 
of a current disability and, as a consequence, the claim of 
entitlement to service connection for PTB cannot be reopened 
and remains denied.


ORDER

New and material evidence not having been obtained, the 
claims of entitlement to service connection for bilateral 
cataracts, dysentery and PTB are not reopened and remain 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


